Citation Nr: 1019845	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for gastric resection.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. E. Fenice




INTRODUCTION

The Veteran served on active duty from July 1954 to July 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for his gastric resection 
disability, as he believes that this disability has increased 
in severity.  In particular, the Veteran alleges that he is 
entitled to an increased rating largely due to his symptom of 
severe gastrointestinal bleeding, which he believes is 
related to his service-connected gastric resection.

The record reflects that the Veteran was hospitalized in 
December 2006 for an episode of severe gastrointestinal 
bleeding along with a substantial blood transfusion.  Records 
from the Lee Memorial Health Systems reveal a diagnosis of a 
gastrointestinal bleed, most likely from a small bowel 
source.  No acute bleeding was identified through endoscope.  
A January 2007 report from the Digestive Health Systems noted 
that an endoscopy showed a nonbleeding gastrointestinal 
stromal tumor in the proximal small bowel.  A 2007 report 
from the Mayo Clinic noted that there were no colonoscopy 
findings to explain the extent of the bleeding, and the 
examiner expressed his belief that whatever lesion had given 
rise to the bleeding had subsequently healed.  Private 
medical records indicate that the Veteran was subsequently 
treated for symptoms of anemia, weakness, malaise, and melena 
following the gastrointestinal bleed and transfusion. 

The Veteran was afforded a VA examination in June 2007, 
during which the Veteran's episode of rectal bleeding in 
December 2006 was discussed.  The Veteran's claims file was 
not available for review.  The examiner noted that the upper 
gastrointestinal bleeding was due to an undetermined source, 
and he also indicated that two upper endoscopies from that 
time period were normal.  He expressed that typical 
gastrointestinal bleeding associated with gastric resection 
is related to gastric ulcer, duodenal ulcers, or gastritis.  
He noted that the Veteran had all of these conditions ruled 
out on two occasions based on normal upper endoscopies.   
Therefore, he opined, to conclude that the present symptoms 
are related to the Veteran's service-connected gastric 
resection is not possible without resort to mere speculation.

The Veteran was afforded another VA examination in October 
2008; however, this examiner did not discuss the Veteran's 
gastrointestinal bleeding with respect to whether this 
symptom is associated with his service-connected gastric 
resection.   Moreover, this examiner also did not have access 
to the Veteran's claims file.

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination." Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Furthermore, the Board notes that merely stating that an 
opinion cannot be offered without resorting to speculation 
does not meet the duty to assist.  Such examinations have 
been held to be inadequate without providing reasons and 
bases as to why an opinion cannot be offered without 
speculation.  They are essentially held to be "non 
responsive" to the request for an opinion without 
explanation.  See Barr v. Nicholson, 12 Vet. App. 303 (2007).  

In this case, the Board believes the opinion of the June 2007 
VA examiner inadequately addresses the question of whether 
the Veteran's gastrointestinal bleed and subsequent 
symptomatology is attributable to his service-connection 
gastric resection.  Not only did the examiner indicate that 
he could not offer an opinion without resorting to mere 
speculation with little explanation, he also did not have the 
Veteran's claims file and medical records available for 
review when he arrived at this conclusion.  The Board 
believes that an opinion addressing the potential 
relationship between the Veteran's service-connected gastric 
resection and his current symptomatology is necessary to 
determine whether the Veteran is entitled to a higher rating.  
Therefore, this issue must be remanded in order to obtain the 
necessary opinion based upon a thorough review of the 
Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
gastric resection.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

The examiner is specifically asked to 
address whether it is at least as likely 
as not (50 percent probability or more) 
that the Veteran's gastrointestinal 
bleeding and subsequent gastrointestinal 
symptoms were caused by, aggravated by, 
or otherwise related to the Veteran's 
service-connected gastric resection.  All 
current findings of impairment should 
also be set forth in accordance with the 
appropriate examination protocol.

The rationale for all opinions expressed 
must be provided and all records should 
be reviewed.  

To the extent that the examiner finds 
that they are unable to provide the 
requested opinions without resort to 
speculation, the reasons and bases for 
the inability to provide the opinion must 
be included in the examination report.   
If additional evidence would make 
providing the opinion possible, this 
evidence should be identified.

2.  Then, the RO/AMC should adjudicate 
the Veteran's claim on a de novo basis.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

